Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to an Amendments filed June 30, 2022.  

Allowable Subject Matter

Claims 2 – 31 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “detecting a selection of a first user interface object that corresponds to a first option in the first set of remotely-configured options; after detecting the selection of the first user interface object, receiving, from the server, pulse information specifying a count, amplitude, shape, or interval of electric pulses to be provided to the control unit of the unattended machine by the pulse-providing device in accordance with the first option; in accordance with a determination that a trigger condition has been satisfied, sending the pulse information to the pulse-providing device; and at the pulse-providing device: receiving the pulse information; determining based on the received pulse information a signal sequence of electrical pulses to output to the control unit of the unattended machine in order to initiate a cashless operation of the unattended machine, wherein the signal sequence of electrical pulses emulates an analog signal generated by a coin receiving switch of the unattended machine, and wherein the signal sequence is characterized by the count, amplitude, shape, or interval of electric pulses specified by the pulse information; and causing the unattended machine to initiate the cashless operation by issuing the signal sequence of electrical pulses to the control unit.”.

	The following prior art references have been deemed most relevant to the allowed claim(s):	

The closest prior art Mordechai Teicher (Pub. # US 2010/0312692 A1) teaches a compact payment terminal for operating upon a purchase made by a customer at a retail device is provided. The customer carries a mobile communication device that includes a payment module and a communication module. The compact payment terminal includes a first interface for interfacing with the retail device, a second interface for interfacing with the mobile communication device of the customer and a processing unit connected to the first and second interface. The compact payment terminal is configured to receive, via the first interface, a payment request from the retail device, cooperate, via the second interface, with the payment module of the mobile communication device for initiating a payment transaction respective to the payment request, and selectably conduct, via the second interface and the communication module of the mobile communication device, a communication session between the processing unit and at least one server.

The closest prior art Jonathan L. Lei et al. (Pub. # US 2003/0158891 A1) teaches a wireless network system includes a server system connected to a network. An electronic device is provided having a wireless transceiver adapted to communicate via at least one of light transmission and radio frequency (RF) transmission. A portable wireless device is provided having a wireless connection to the network. The portable wireless device is adapted to communicate wirelessly with the electronic device. The electronic device communicates with the server system over the network through the portable wireless device. The electronic device may conduct real-time and/or non-real-time transactions with the server system by utilizing the portable wireless device as a communication proxy.
.
.
The arguments presented by the Applicant along with the combination of elements, such as, "determining based on the received pulse information a signal sequence of electrical pulses to output to the control unit of the unattended machine in order to initiate a cashless operation of the unattended machine, wherein the signal sequence of electrical pulses emulates an analog signal generated by a coin receiving switch of the unattended machine, and wherein the signal sequence is characterized by the count, amplitude, shape, or interval of electric pulses specified by the pulse information.".  
The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696